SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of January 20, 2009 (this “Agreement”), among
Actiga Corporation (the “Company”) (the Company also referred to as the
“Debtor”) and Alma Bailante Real Estate Inc., the holder of the ____% Notes due
_______________________ ______, 20___ in the original aggregate principal amount
of $1,500,000 (the “New Note”), and its endorsees, transferees and assigns (the
“Secured Party”). This Security Agreement for all purposes is effective as of
December 31, 2008.

WITNESSETH:

WHEREAS, pursuant to the New Note, the Secured Party has severally agreed to
convert the loan to the Company evidenced by the New Note; and

WHEREAS, in order to induce the Secured Party to convert that certain Unsecured
Promissory Note of the Company in favor of the Secured Party, in the principal
amount of $1,500,000, entered into on July 12, 2008 (the “Unsecured Note”) into
a __% Secured Promissory Note of the Company as evidenced by the New Note, the
Debtor has agreed to execute and deliver to the Secured Party this Agreement and
to grant the Secured Party, a perfected security interest in certain property of
the Debtor to secure the prompt payment, performance and discharge in full of
all of the Company’s obligations under the New Note.

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

 

 

 

1.

Certain Definitions. As used in this Agreement, the following terms shall have
the meanings set forth in this Section 1. Terms used but not otherwise defined
in this Agreement that are defined in Article 9 of the UCC (such as “account”,
“chattel paper”, “commercial tort claim”, “deposit account”, “document”,
“equipment”, “fixtures”, “general intangibles”, “goods”, “instruments”,
“inventory”, “investment property”, “letter-of-credit rights”, “proceeds” and
“supporting obligations”) shall have the respective meanings given such terms in
Article 9 of the UCC.

 

 

 

 

 

(a)

“Collateral” means the collateral in which the Secured Party is granted a
security interest by this Agreement and which shall include the following
personal property of the Debtor, whether presently owned or existing or
hereafter acquired or coming into existence, wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof, including, without limitation,
all proceeds from the sale or transfer of the Collateral and of insurance
covering the same and of any tort claims in connection therewith, and all
dividends, interest, cash, notes, securities, equity interest or other property
at any time and from time to time acquired, receivable or otherwise distributed
in respect of, or in exchange for, any or all of the Pledged Securities (as
defined below):

 

 

 

 

 

(i)

All goods, including, without limitations, (A) all machinery, equipment,
computers, motor vehicles, trucks, tanks, boats, ships, appliances, furniture,
special and general tools, fixtures, test and quality control


--------------------------------------------------------------------------------



 

 

 

 

 

 

 

devices and other equipment of every kind and nature and wherever situated,
together with all documents of title and documents representing the same, all
additions and accessions thereto, replacements therefor, all parts therefor, and
all substitutes for any of the foregoing and all other items used and useful in
connection with the Debtor’s businesses and all improvements thereto; and (B)
all inventory;

 

 

 

 

 

 

(ii)

All contract rights and other general intangibles, including, without
limitation, all partnership interests, membership interests, stock or other
securities, rights under any of the Organizational Documents, agreements related
to the Pledged Securities, licenses, distribution and other agreements, computer
software (whether “off-the-shelf”, licensed from any third party or developed by
the Debtor), computer software development rights, leases, franchises, customer
lists, quality control procedures, grants and rights, goodwill, trademarks,
service marks, trade styles, trade names, patents, patent applications,
copyrights, Intellectual Property, and income tax refunds;

 

 

 

 

 

 

(iii)

All accounts, together with all instruments, all documents of title representing
any of the foregoing, all rights in any merchandising, goods, equipment, motor
vehicles and trucks which any of the same may represent, and all right, title,
security and guaranties with respect to each account, including any right of
stoppage in transit;

 

 

 

 

 

 

(iv)

All documents, letter-of-credit rights, instruments and chattel paper;

 

 

 

 

 

 

(v)

All commercial tort claims;

 

 

 

 

 

 

(vi)

All deposit accounts and all cash (whether or not deposited in such deposit
accounts);

 

 

 

 

 

 

(vii)

All investment property;

 

 

 

 

 

 

(viii)

All supporting obligations; and

 

 

 

 

 

 

(ix)

All files, records, books of account, business papers, and computer programs;
and

 

 

 

 

 

 

(x)

the products and proceeds of all of the foregoing Collateral set forth in
clauses (i)-(ix) above.

 

 

 

 

 

 

Without limiting the generality of the foregoing, the “Collateral” shall include
all investment property and general intangibles respecting ownership and/or
other equity interests, including, without limitation, the shares of capital
stock and the other equity interests of the Company, and any other shares of
capital stock and/or other equity interests of any other direct or indirect
subsidiary of the Company obtained in the future, and, in each case, all
certificates representing such shares and/or equity interests and, in each case,
all rights, options, warrants, stock, other

Page 2

--------------------------------------------------------------------------------



 

 

 

 

 

securities and/or equity interests that may hereafter be received, receivable or
distributed in respect of, or exchanged for, any of the foregoing (all of the
foregoing being referred to herein as the “Pledged Securities”) and all rights
arising under or in connection with the Pledged Securities, including, but not
limited to, all dividends, interest and cash.

 

 

 

 

 

Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.

 

 

 

 

(b)

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, (i) all copyrights arising under the laws of the United States, any
other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, (ii) all letters patent of the United States, any other
country or any political subdivision thereof, all reissues and extensions
thereof, and all applications for letters patent of the United States or any
other country and all divisions, continuations and continuations-in-part
thereof, (iii) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade dress, service marks, logos,
domain names and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common law
rights related thereto, (iv) all trade secrets arising under the laws of the
United States, any other country or any political subdivision thereof, (v) all
rights to obtain any reissues, renewals or extensions of the foregoing, (vi) all
licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.

 

 

 

 

(c)

“Majority in Interest” shall mean, at any time of determination, the majority in
interest (based on then-outstanding principal amounts of New Note at the time of
such determination) of the Secured Party.

Page 3

--------------------------------------------------------------------------------



 

 

 

 

(d)

“Necessary Endorsement” shall mean undated stock powers endorsed in blank or
other proper instruments of assignment duly executed and such other instruments
or documents as the Secured Party may reasonably request.

 

 

 

 

(e)

“Obligations” means all of the Debtor’s obligations under this Agreement, the
New Note, the Guaranty and any other instruments, agreements or other documents
executed and/or delivered in connection herewith or therewith, in each case,
whether now or hereafter existing, voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and whether or not from time to time decreased or extinguished and
later increased, created or incurred, and all or any portion of such obligations
or liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from the Secured Party as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time. Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) principal of, and interest on the New Note and the loans
extended pursuant thereto; (ii) any and all other fees, indemnities, costs,
obligations and liabilities of the Debtor from time to time under or in
connection with this Agreement, the New Note, the Guaranty and any other
instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith; and (iii) all amounts (including but not
limited to post-petition interest) in respect of the foregoing that would be
payable but for the fact that the obligations to pay such amounts are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Debtor.

 

 

 

 

(f)

“Organizational Documents” means with respect to the Debtor, the documents by
which the Debtor was organized (such as a certificate of incorporation,
certificate of limited partnership or articles of organization, and including,
without limitation, any certificates of designation for preferred stock or other
forms of preferred equity) and which relate to the internal governance of the
Debtor (such as bylaws, a partnership agreement or an operating, limited
liability or members agreement).

 

 

 

 

(g)

“UCC” means the Uniform Commercial Code of the State of New York and or any
other applicable law of any state or states which has jurisdiction with respect
to all, or any portion of, the Collateral or this Agreement, from time to time.
It is the intent of the parties that defined terms in the UCC should be
construed in their broadest sense so that the term “Collateral” will be
construed in its broadest sense. Accordingly if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.

 

 

 

2.

Grant of Perfected Security Interest. As an inducement for the Secured Party to
convert that certain Unsecured Note into the New Note pursuant to the Conversion

Page 4

--------------------------------------------------------------------------------



 

 

 

 

Agreement and to secure the complete and timely payment, performance and
discharge in full, as the case may be, of all of the Obligations, the Debtor
hereby unconditionally and irrevocably pledges, grants and hypothecates to the
Secured Party a continuing and perfected security interest in and to, a lien
upon and a right of set-off against all of their respective right, title and
interest of whatsoever kind and nature in and to, the Collateral (the “Security
Interest”).

 

 

3.

Delivery of Certain Collateral. Contemporaneously or prior to the execution of
this Agreement, the Debtor shall deliver or cause to be delivered to the Secured
Party (a) any and all certificates and other instruments representing or
evidencing the Pledged Securities, and (b) any and all certificates and other
instruments or documents representing any of the other Collateral, in each case,
together with all endorsements requested by the Secured Party.

 

 

4.

Representations, Warranties, Covenants and Agreements of the Debtor. The Debtor
represents and warrants to, and covenants and agrees with, the Secured Party,
except as otherwise provided in the Disclosure Annex to the Conversion Agreement
of even date herewith, as follows:

 

 

 

(a)

The Debtor has the requisite corporate, partnership, limited liability company
or other power and authority to enter into this Agreement and otherwise to carry
out its obligations hereunder. The execution, delivery and performance by the
Debtor of this Agreement and the filings contemplated therein have been duly
authorized by all necessary action on the part of the Debtor and no further
action is required by the Debtor. This Agreement has been duly executed by the
Debtor. This Agreement constitutes the legal, valid and binding obligation of
the Debtor, enforceable against the Debtor in accordance with its terms except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization and similar laws of general application relating to or affecting
the rights and remedies of creditors and by general principles of equity.

 

 

 

 

(b)

The Debtor has no place of business or offices where its respective books of
account and records are kept (other than temporarily at the offices of its
attorneys or accountants) or places where Collateral is stored or located,
except as set forth on Schedule A attached hereto. Except as specifically set
forth on Schedule A, the Debtor is the record owner of the real property where
such Collateral is located, and there exist no mortgages or other liens on any
such real property. Except as disclosed on Schedule A, none of such Collateral
is in the possession of any consignee, bailee, warehouseman, agent or processor.

 

 

 

 

(c)

Except as set forth on Schedule B attached hereto, the Debtor is the sole owner
of the Collateral (except for non-exclusive licenses granted by the Debtor in
the ordinary course of business), free and clear of any liens, security
interests, encumbrances, rights or claims and are fully authorized to grant the
Security Interest. There is not on file in any governmental or regulatory
authority, agency or recording office an effective financing statement, security
agreement, license or transfer or any notice of any of the foregoing (other than
those that will be filed in

Page 5

--------------------------------------------------------------------------------



 

 

 

 

 

favor of the Secured Party pursuant to this Agreement) covering or affecting any
of the Collateral. So long as this Agreement shall be in effect, the Debtor
shall not execute and shall not knowingly permit to be on file in any such
office or agency any such financing statement or other document or instrument
(except to the extent filed or recorded in favor of the Secured Party pursuant
to the terms of this Agreement).

 

 

 

 

(d)

Except as set forth on Schedule I attached hereto, no written claim has been
received that any Collateral or Debtor’s use of any Collateral violates the
rights of any third party. There has been no adverse decision to the Debtor’s
claim of ownership rights in or exclusive rights to use the Collateral in any
jurisdiction or to the Debtor’s right to keep and maintain such Collateral in
full force and effect, and there is no proceeding involving said rights pending
or, to the best knowledge of the Debtor, threatened before any court, judicial
body, administrative or regulatory agency, arbitrator or other governmental
authority.

 

 

 

 

(e)

The Debtor shall at all times maintain its books of account and records relating
to the Collateral at its principal place of business and its Collateral at the
locations set forth on Schedule A attached hereto and may not relocate such
books of account and records or tangible Collateral unless it delivers to the
Secured Party at least 30 days prior to such relocation (i) written notice of
such relocation and the new location thereof (which must be within the United
States) and (ii) evidence that appropriate financing statements under the UCC
and other necessary documents have been filed and recorded and other steps have
been taken to perfect the Security Interest to create in favor of the Secured
Party a valid, perfected and continuing perfected first priority lien in the
Collateral.

 

 

 

 

(f)

This Agreement creates in favor of the Secured Party a valid, security interest
in the Collateral, securing the payment and performance of the Obligations. Upon
making the filings described in the immediately following paragraph, all
security interests created hereunder in any Collateral which may be perfected by
filing Uniform Commercial Code financing statements shall have been duly
perfected. Except for the filing of the Uniform Commercial Code financing
statements referred to in the immediately following paragraph, the recordation
of the Intellectual Property Security Agreement (as defined below) with respect
to copyrights and copyright applications in the United States Copyright Office
referred to in paragraph (p), and the delivery of the certificates and other
instruments provided in Section 3, no action is necessary to create, perfect or
protect the security interests created hereunder. Without limiting the
generality of the foregoing, except for the filing of said financing statements,
the recordation of said Intellectual Property Security Agreement, no consent of
any third parties and no authorization, approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for (i) the execution, delivery and performance of this Agreement, (ii)
the creation or perfection of the Security Interests created hereunder in the
Collateral or (iii) the enforcement of the rights of the Secured Party
hereunder.

Page 6

--------------------------------------------------------------------------------



 

 

 

 

(g)

The Debtor hereby authorizes the Secured Party, or any of them, to file one or
more financing statements under the UCC, with respect to the Security Interest
with the proper filing and recording agencies in any jurisdiction deemed proper
by them.

 

 

 

 

(h)

The execution, delivery and performance of this Agreement by the Debtor does not
(i) violate any of the provisions of any Organizational Documents of the Debtor
or any judgment, decree, order or award of any court, governmental body or
arbitrator or any applicable law, rule or regulation applicable to the Debtor or
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing the Debtor’s debt or otherwise) or other understanding to
which the Debtor is a party or by which any property or asset of the Debtor is
bound or affected. No consent (including, without limitation, from stockholders
or creditors of the Debtor) is required for the Debtor to enter into and perform
its obligations hereunder.

 

 

 

 

(i)

The capital stock and other equity interests listed on Schedule H hereto
represent all capital stock and other equity interests owned, directly or
indirectly, by the Company.

 

 

 

 

(j)

The ownership and other equity interests in partnerships and limited liability
companies (if any) included in the Collateral (the “Pledged Interests”) by their
express terms do not provide that they are securities governed by Article 8 of
the UCC and are not held in a securities account or by any financial
intermediary.

 

 

 

 

(k)

The Debtor shall at all times maintain the liens and Security Interest provided
for hereunder as valid and perfected second priority liens and security
interests in the Collateral in favor of the Secured Party until this Agreement
and the Security Interest hereunder shall be terminated pursuant to Section 14
hereof. The Debtor hereby agrees to defend the same against the claims of any
and all persons and entities. The Debtor shall safeguard and protect all
Collateral for the account of the Secured Party. At the request of the Secured
Party, the Debtor will sign and deliver to the Secured Party at any time or from
time to time one or more financing statements pursuant to the UCC in form
reasonably satisfactory to the Secured Party and will pay the cost of filing the
same in all public offices wherever filing is, or is deemed by the Secured Party
to be, necessary or desirable to effect the rights and obligations provided for
herein. Without limiting the generality of the foregoing, the Debtor shall pay
all fees, taxes and other amounts necessary to maintain the Collateral and the
Security Interest hereunder, and the Debtor shall obtain and furnish to the
Secured Party from time to time, upon demand, such releases and/or
subordinations of claims and liens which may be required to maintain the
priority of the Security Interest hereunder.

Page 7

--------------------------------------------------------------------------------



 

 

 

 

(l)

The Debtor will not transfer, pledge, hypothecate, encumber, license, sell or
otherwise dispose of any of the Collateral (except for non-exclusive licenses
granted by the Debtor in its ordinary course of business and sales of inventory
by a Debtor in its ordinary course of business) without the prior written
consent of a Majority in Interest.

 

 

 

 

(m)

The Debtor shall keep and preserve its equipment, inventory and other tangible
Collateral in good condition.

 

 

 

 

(n)

The Debtor shall, within ten (10) days of obtaining knowledge thereof, advise
the Secured Party promptly, in sufficient detail, of any substantial change in
the Collateral, and of the occurrence of any event which would have a material
adverse effect on the value of the Collateral or on the Secured Party’s security
interest therein.

 

 

 

 

(o)

The Debtor shall promptly execute and deliver to the Secured Party such further
deeds, mortgages, assignments, security agreements, financing statements or
other instruments, documents, certificates and assurances and take such further
action as the Secured Party may from time to time request and may in its sole
discretion deem necessary to perfect, protect or enforce its security interest
in the Collateral including, without limitation, if applicable, the execution
and delivery of a separate security agreement with respect to the Debtor’s
Intellectual Property (“Intellectual Property Security Agreement”) in which the
Secured Party has been granted a security interest hereunder, substantially in a
form acceptable to the Secured Party, which Intellectual Property Security
Agreement, other than as stated therein, shall be subject to all of the terms
and conditions hereof.

 

 

 

 

(p)

The Debtor shall permit the Secured Party and their representatives and agents
to inspect the Collateral at any time, and to make copies of records pertaining
to the Collateral as may be requested by a Secured Party from time to time.

 

 

 

 

(q)

The Debtor shall take all steps reasonably necessary to diligently pursue and
seek to preserve, enforce and collect any rights, claims, causes of action and
accounts receivable in respect of the Collateral.

 

 

 

 

(r)

The Debtor shall promptly notify the Secured Party in sufficient detail upon
becoming aware of any attachment, garnishment, execution or other legal process
levied against any Collateral and of any other information received by the
Debtor that may materially affect the value of the Collateral, the Security
Interest or the rights and remedies of the Secured Party hereunder.

 

 

 

 

(s)

To the best of our knowledge and our recollection, all information heretofore,
herein or hereafter supplied to the Secured Party by or on behalf of the Debtor
with respect to the Collateral is accurate and complete in all material respects
as of the date furnished.

Page 8

--------------------------------------------------------------------------------



 

 

 

 

(t)

The Debtor shall at all times preserve and keep in full force and effect i
respective valid existence and good standing and any rights and franchises
material to its business.

 

 

 

 

(u)

The Debtor will not change its name, type of organization, jurisdiction of
organization, organizational identification number (if it has one), legal or
corporate structure, or identity, or add any new fictitious name unless it
provides at least 20 days prior written notice to the Secured Party of such
change and, at the time of such written notification, to Debtor provides any
financing statements or fixture filings necessary to perfect and continue
perfected the perfected security Interest granted and evidenced by this
Agreement.

 

 

 

 

(v)

The Debtor may not relocate its chief executive office to a new location without
providing 30 days prior written notification thereof to the Secured Party and so
long as, at the time of such written notification, the Debtor provides any
financing statements or fixture filings necessary to perfect and continue
perfected the perfected security Interest granted and evidenced by this
Agreement.

 

 

 

 

(w)

The Debtor was organized and remains organized solely under the laws of the
state set forth next to the Debtor’s name in the first paragraph of this
Agreement. Schedule D attached hereto sets forth the Debtor’s organizational
identification number or, if the Debtor does not have one, states that one does
not exist.

 

 

 

 

(x)

The actual name of the Debtor is the name set forth in the preamble above; (ii)
the Debtor has no trade names except as set forth on Schedule E attached hereto;
(iii) the Debtor has not used any name other than that stated in the preamble
hereto or as set forth on Schedule E for the preceding five years; and (iv) no
entity has merged into the Debtor or been acquired by the Debtor within the past
1 year except as set forth on Schedule E.

 

 

 

 

(y)

At any time and from time to time that any Collateral consists of instruments,
certificated securities or other items that require or permit possession by the
secured party to perfect the security interest created hereby, the Debtor shall
deliver such Collateral to the Secured Party.

 

 

 

 

(z)

The Debtor, in its capacity as issuer, hereby agrees to comply with any and all
orders and instructions of the Secured Party regarding the Pledged Interests
consistent with the terms of this Agreement without the further consent of any
Debtor as contemplated by Section 8-106 (or any successor section) of the UCC.
Further, the Debtor agrees that it shall not enter into a similar agreement (or
one that would confer “control” within the meaning of Article 8 of the UCC) with
any other person or entity.

 

 

 

 

(aa)

To the extent that any Collateral consists of letter-of-credit rights, the
applicable Debtor shall cause the issuer of each underlying letter of credit to
consent to an assignment of the proceeds thereof to the Secured Party.

Page 9

--------------------------------------------------------------------------------



 

 

 

 

(bb)

To the extent that any Collateral is in the possession of any third party, the
Debtor shall join with the Secured Party in notifying such third party of the
Secured Party’s security interest in such Collateral and shall use its best
efforts to obtain an acknowledgement and agreement from such third party with
respect to the Collateral, in form and substance satisfactory to the Secured
Party.

 

 

 

 

(cc)

If the Debtor shall at any time hold or acquire a commercial tort claim, such
Debtor shall promptly notify the Secured Party in a writing signed by the Debtor
of the particulars thereof and grant to the Secured Party in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance satisfactory to
the Secured Party.

 

 

 

 

(dd)

The Debtor shall cause each subsidiary of the Debtor to immediately become a
party hereto (an “Additional Debtor”). The Additional Debtor shall be and become
a party to this Agreement with the same rights and obligations as the Debtor,
for all purposes hereof as fully and to the same extent as if it were an
original signatory hereto and shall be deemed to have made the representations,
warranties and covenants set forth herein as of the date of execution and
delivery of such Additional Debtor Joinder, and all references herein to the
“Debtor” shall be deemed to include each Additional Debtor.

 

 

 

 

(ee)

The Debtor shall vote the Pledged Securities to comply with the covenants and
agreements set forth herein and in the Notes.

 

 

 

 

(ff)

In the event that, upon an occurrence of an Event of Default, the Secured Party
shall sell all or any of the Pledged Securities to another party or parties
(herein called the “Transferee”) or shall purchase or retain all or any of the
Pledged Securities, the Debtor shall, to the extent applicable: (i) deliver to
the Secured Party or the Transferee, as the case may be, the articles of
incorporation, bylaws, minute books, stock certificate books, corporate seals,
deeds, leases, indentures, agreements, evidences of indebtedness, books of
account, financial records and all other Organizational Documents and records of
the Debtor; (ii) use its best efforts to obtain resignations of the persons then
serving as officers and directors of the Debtor, if so requested; and (iii) use
its best efforts to obtain any approvals that are required by any governmental
or regulatory body in order to permit the sale of the Pledged Securities to the
Transferee or the purchase or retention of the Pledged Securities by the Secured
Party and allow the Transferee or the Secured Party to continue the business of
the Debtor.

 

 

 

 

(gg)

Without limiting the generality of the other obligations of the Debtor
hereunder, the Debtor shall, upon request, promptly (i) cause to be registered
at the United States Copyright Office all of its material copyrights, (ii) cause
the security interest contemplated hereby with respect to all Intellectual
Property registered at the United States Copyright Office or United States
Patent and Trademark Office to be duly recorded at the applicable office, and
(iii) give the Secured Party notice whenever it acquires (whether absolutely or
by license) or creates any additional material Intellectual Property.

Page 10

--------------------------------------------------------------------------------



 

 

 

 

(hh)

The Debtor will from time to time, at the joint and several expense of the
Debtor, promptly execute and deliver all such further instruments and documents,
and take all such further action as may be necessary or desirable, or as the
Secured Party may reasonably request, in order to perfect and protect any
security interest granted or purported to be granted hereby or to enable the
Secured Party to exercise and enforce their rights and remedies hereunder and
with respect to any Collateral or to otherwise carry out the purposes of this
Agreement.

 

 

 

 

(ii)

Schedule F attached hereto lists all of the patents, patent applications,
trademarks, trademark applications, registered copyrights, and domain names
owned by the Debtor as of the date hereof. Schedule F lists all material
licenses in favor of the Debtor for the use of any patents, trademarks,
copyrights and domain names as of the date hereof. All material patents and
trademarks of the Debtor, if any, have been duly recorded at the United States
Patent and Trademark Office and all material copyrights of the Debtor have been
duly recorded at the United States Copyright Office.

 

 

 

 

(jj)

Except as set forth on Schedule G attached hereto, none of the account debtors
or other persons or entities obligated on any of the Collateral is a
governmental authority covered by the Federal Assignment of Claims Act or any
similar federal, state or local statute or rule in respect of such Collateral.

 

 

 

5.

Effect of Pledge on Certain Rights. If any of the Collateral subject to this
Agreement consists of nonvoting equity or ownership interests (regardless of
class, designation, preference or rights) that may be converted into voting
equity or ownership interests upon the occurrence of certain events (including,
without limitation, upon the transfer of all or any of the other stock or assets
of the issuer), it is agreed that the pledge of such equity or ownership
interests pursuant to this Agreement or the enforcement of any of the Secured
Party’s rights hereunder shall not be deemed to be the type of event which would
trigger such conversion rights notwithstanding any provisions in the
Organizational Documents or agreements to which the Debtor is subject or to
which the Debtor is party.

 

 

 

6.

Defaults. The following events shall be “Events of Default”:

 

 

 

 

(a)

The occurrence of an Event of Default (as defined in the New Note) under the New
Note;

 

 

 

 

(b)

Any representation or warranty of the Debtor in this Agreement shall prove to
have been incorrect in any material respect when made;

 

 

 

 

(c)

The failure by the Debtor to observe or perform any of its obligations hereunder
for ten (10) business days after delivery to the Debtor of notice of such
failure by or on behalf of a Secured Party unless such default is capable of
cure but cannot be cured within such time frame and the Debtor is using best
efforts to cure same in a timely fashion; or

 

 

 

 

(d)

If any provision of this Agreement shall at any time for any reason be declared
to be null and void, or the validity or enforceability thereof shall be
contested by the

Page 11

--------------------------------------------------------------------------------



 

 

 

 

 

 

Debtor, or a proceeding shall be commenced by the Debtor, or by any governmental
authority having jurisdiction over the Debtor, seeking to establish the
invalidity or unenforceability thereof, or the Debtor shall deny that the Debtor
has any liability or obligation purported to be created under this Agreement.

 

 

 

 

7.

Duty To Hold In Trust.

 

 

 

 

 

(a)

Upon the occurrence of any Event of Default and at any time thereafter, the
Debtor shall, upon receipt of any revenue, income, dividend, interest or other
sums subject to the Security Interest, whether payable pursuant to the New Note
or otherwise, or of any check, draft, note, trade acceptance or other instrument
evidencing an obligation to pay any such sum, hold the same in trust for the
Secured Party and shall forthwith endorse and transfer any such sums or
instruments, or both (to the extent permitted by law and in accordance with the
Visa and MasterCard Association Rules), to the Secured Party, pro-rata in
proportion to their initial purchases of New Note for application to the
satisfaction of the Obligations (and if any New Note is not outstanding,
pro-rata in proportion to the initial purchases of the remaining New Note).

 

 

 

 

 

(b)

If the Debtor shall become entitled to receive or shall receive any securities
or other property (including, without limitation, shares of Pledged Securities
or instruments representing Pledged Securities acquired after the date hereof,
or any options, warrants, rights or other similar property or certificates
representing a dividend, or any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital, or
issued in connection with any reorganization of the Debtor) in respect of the
Pledged Securities (whether as an addition to, in substitution of, or in
exchange for, such Pledged Securities or otherwise), the Debtor agrees to (i)
accept the same as the agent of the Secured Party; (ii) hold the same in trust
on behalf of and for the benefit of the Secured Party; and (iii) to deliver any
and all certificates or instruments evidencing the same to the Secured Party on
or before the close of business on the fifth business day following the receipt
thereof by the Debtor, in the exact form received together with the
endorsements, to be held by the Secured Party subject to the terms of this
Agreement as Collateral.

 

 

 

 

8.

Rights and Remedies Upon Default.

 

 

 

 

 

(a)

Upon the occurrence of any Event of Default and at any time thereafter provided
the same is then continuing, the Secured Party, acting through any agent
appointed by them for such purpose, shall have the right to exercise all of the
remedies conferred hereunder and under the New Note, and the Secured Party shall
have all the rights and remedies of a secured party under the UCC. Without
limitation, the Secured Party shall have the following rights and powers:

 

 

 

 

 

 

(i)

The Secured Party shall have the right to take possession of the Collateral and,
for that purpose, enter, with the aid and assistance of any person, any premises
where the Collateral, or any part thereof, is or may be placed and

Page 12

--------------------------------------------------------------------------------



 

 

 

 

 

remove the same, and the Debtor shall assemble the Collateral and make it
available to the Secured Party at places which the Secured Party shall
reasonably select, whether at the Debtor’s premises or elsewhere, and make
available to the Secured Party, without rent, all of the Debtor’s respective
premises and facilities for the purpose of the Secured Party taking possession
of, removing or putting the Collateral in saleable or disposable form.

 

 

 

 

(ii)

Upon notice to the Debtor by the Secured Party, all rights of the Debtor to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise and all rights of the Debtor to receive the dividends and
interest which it would otherwise be authorized to receive and retain, shall
cease. Upon such notice, the Secured Party shall have the right to receive any
interest, cash dividends or other payments on the Collateral and, at the option
oft, to exercise in such the Secured Party’s discretion all voting rights
pertaining thereto. Without limiting the generality of the foregoing, the
Secured Party shall have the right (but not the obligation) to exercise all
rights with respect to the Collateral as it were the sole and absolute owners
thereof, including, without limitation, to vote and/or to exchange, at its sole
discretion, any or all of the Collateral in connection with a merger,
reorganization, consolidation, recapitalization or other readjustment concerning
or involving the Collateral or the Debtor.

 

 

 

 

(iii)

The Secured Party shall have the right to operate the business of the Debtor
using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Secured Party may deem commercially reasonable, all
without (except as shall be required by applicable statute and cannot be waived)
advertisement or demand upon or notice to any Debtor or right of redemption of a
Debtor, which are hereby expressly waived. Upon each such sale, lease,
assignment or other transfer of Collateral, the Secured Party may, unless
prohibited by applicable law which cannot be waived, purchase all or any part of
the Collateral being sold, free from and discharged of all trusts, claims, right
of redemption and equities of the Debtor, which are hereby waived and released.

 

 

 

 

(iv)

The Secured Party shall have the right (but not the obligation) to notify any
account debtors and any obligors under instruments or accounts to make payments
directly to the Secured Party and to enforce the Debtor’s rights against such
account debtors and obligors.

 

 

 

 

(v)

The Secured Party may (but are not obligated to) direct any financial
intermediary or any other person or entity holding any investment property to
transfer the same to the Secured Party or their designee.

Page 13

--------------------------------------------------------------------------------



 

 

 

 

 

 

(vi)

The Secured Party may (but are not obligated to) transfer any or all
Intellectual Property registered in the name of the Debtor at the United States
Patent and Trademark Office and/or Copyright Office into the name of the Secured
Party or any designee or any purchaser of any Collateral.

 

 

 

 

 

(b)

The Secured Party may comply with any applicable law in connection with a
disposition of Collateral and such compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. The
Secured Party may sell the Collateral without giving any warranties and may
specifically disclaim such warranties. If the Secured Party sells any of the
Collateral on credit, the Debtor will only be credited with payments actually
made by the purchaser. In addition, the Debtor waives any and all rights that it
may have to a judicial hearing in advance of the enforcement of any of the
Secured Party’s rights and remedies hereunder, including, without limitation,
its right following an Event of Default to take immediate possession of the
Collateral and to exercise its rights and remedies with respect thereto.

 

 

 

 

 

(c)

For the purpose of enabling the Secured Party to further exercise rights and
remedies under this Section 8 or elsewhere provided by agreement or applicable
law, the Debtor hereby grants to the Secured Party an irrevocable, nonexclusive
license (exercisable without payment of royalty or other compensation to the
Debtor) to use, license or sublicense following an Event of Default, any
Intellectual Property now owned or hereafter acquired by the Debtor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof.

 

 

 

 

9.

Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder shall be applied first, to the expenses
of retaking, holding, storing, processing and preparing for sale, selling, and
the like (including, without limitation, any taxes, fees and other costs
incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by the Secured Party in enforcing their
rights hereunder and in connection with collecting, storing and disposing of the
Collateral, and then to satisfaction of the Obligations pro rata among the
Secured Party (based on then-outstanding principal amounts of New Note at the
time of any such determination), and to the payment of any other amounts
required by applicable law, after which the Secured Party shall pay to the
applicable Debtor any surplus proceeds. If, upon the sale, license or other
disposition of the Collateral, the proceeds thereof are insufficient to pay all
amounts to which the Secured Party are legally entitled, the Debtor will be
liable for the deficiency, together with interest thereon, at the rate of 20%
per annum or the lesser amount permitted by applicable law (the “Default Rate”),
and the reasonable fees of any attorneys employed by the Secured Party to
collect such deficiency. To the extent permitted by applicable law, the Debtor
waives all claims, damages and demands against the Secured Party arising out of
the repossession, removal, retention or sale of the Collateral, unless due
solely to the gross negligence or willful misconduct of the Secured Party as
determined by a final judgment (not subject to further appeal) of a court of
competent jurisdiction.

Page 14

--------------------------------------------------------------------------------



 

 

10.

Securities Law Provision. The Debtor recognizes that the Secured Party may be
limited in its ability to effect a sale to the public of all or part of the
Pledged Securities by reason of certain prohibitions in the Securities Act of
1933, as amended, or other federal or state securities laws (collectively, the
“Securities Laws”), and may be compelled to resort to one or more sales to a
restricted group of purchasers who may be required to agree to acquire the
Pledged Securities for their own account, for investment and not with a view to
the distribution or resale thereof. The Debtor agrees that sales so made may be
at prices and on terms less favorable than if the Pledged Securities were sold
to the public, and that the Secured Party has no obligation to delay the sale of
any Pledged Securities for the period of time necessary to register the Pledged
Securities for sale to the public under the Securities Laws. The Debtor shall
cooperate with the Secured Party in its attempt to satisfy any requirements
under the Securities Laws (including, without limitation, registration
thereunder as contemplated in the Conversion Agreement and the Security Interest
and Pledge Agreement) applicable to the sale of the Pledged Securities by the
Secured Party.

 

 

11.

Costs and Expenses. The Debtor agrees to pay all reasonable out-of-pocket fees,
costs and expenses incurred in connection with any filing required hereunder,
including without limitation, any financing statements pursuant to the UCC,
continuation statements, partial releases and/or termination statements related
thereto or any expenses of any searches reasonably required by the Secured
Party. The Debtor shall also pay all other claims and charges which in the
reasonable opinion of the Secured Party might prejudice, imperil or otherwise
affect the Collateral or the Security Interest therein. The Debtor will also,
upon demand, pay to the Secured Party the amount of any and all reasonable
expenses, including the reasonable fees and expenses of its counsel and of any
experts and agents, which the Secured Party may incur in connection with (i) the
enforcement of this Agreement, (ii) the custody or preservation of, or the sale
of, collection from, or other realization upon, any of the Collateral, or (iii)
the exercise or enforcement of any of the rights of the Secured Party under the
New Note. Until so paid, any fees payable hereunder shall be added to the
principal amount of the New Note and shall bear interest at the Default Rate.

 

 

12.

Responsibility for Collateral. The Debtor assumes all liabilities and
responsibility in connection with all Collateral, and the Obligations shall in
no way be affected or diminished by reason of the loss, destruction, damage or
theft of any of the Collateral or its unavailability for any reason. The Secured
Party agrees to act in accordance with commercially reasonable standards and the
UCC. Without limiting the generality of the foregoing, (a) no Secured Party (i)
has any duty (either before or after an Event of Default) to collect any amounts
in respect of the Collateral or to preserve any rights relating to the
Collateral, or (ii) has any obligation to clean-up or otherwise prepare the
Collateral for sale, and (b) the Debtor shall remain obligated and liable under
each contract or agreement included in the Collateral to be observed or
performed by the Debtor thereunder. No Secured Party shall have any obligation
or liability under any such contract or agreement by reason of or arising out of
this Agreement or the receipt by the Secured Party of any payment relating to
any of the Collateral, nor shall the the Secured Party be obligated in any
manner to perform any of the obligations of the Debtor under or pursuant to any
such contract or agreement, to make inquiry as to the nature or

Page 15

--------------------------------------------------------------------------------



 

 

 

 

sufficiency of any payment received by the Secured Party in respect of the
Collateral or as to the sufficiency of any performance by any party under any
such contract or agreement, to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to the Secured Party may be entitled at any time or times.

 

 

 

13.

Security Interest Absolute. All rights of the Secured Party and all obligations
of the Debtor hereunder, shall be absolute and unconditional, irrespective of:
(a) lack of validity or enforceability of this Agreement, the Notes or any
agreement entered into in connection with the foregoing, or any portion hereof
or thereof; (b) any change in the time, manner or place of payment or
performance of, or in any other term of, all or any of the Obligations, or any
other amendment or waiver of or any consent to any departure from the New Note
or any other agreement entered into in connection with the foregoing; (c) any
exchange, release or nonperfection of any of the Collateral, or any release or
amendment or waiver of or consent to departure from any other collateral for, or
any guaranty, or any other security, for all or any of the Obligations; (d) any
action by the Secured Party to obtain, adjust, settle and cancel in its sole
discretion any insurance claims or matters made or arising in connection with
the Collateral; or (e) any other circumstance which might otherwise constitute
any legal or equitable defense available to a Debtor, or a discharge of all or
any part of the Security Interest granted hereby. The Debtor waives all right to
require the Secured Party to proceed against any other person or entity or to
apply any Collateral which the Secured Party may hold at any time, or to marshal
assets, or to pursue any other remedy.

 

 

 

14.

Term of Agreement. This Agreement and the Security Interest shall terminate on
the date on which all payments under the New Note have been indefeasibly paid in
full and all other Obligations have been paid or discharged; provided, however,
that all indemnities of the Debtor contained in this Agreement shall survive and
remain operative and in full force and effect for a period of two (2) years
following the termination of this Agreement.

 

 

 

15.

Power of Attorney; Further Assurances.

 

 

 

 

(a)

The Debtor authorizes the Secured Party, and does hereby make, constitute and
appoint the Secured Party and their respective officers, agents, successors or
assigns with full power of substitution, as the Debtor’s true and lawful
attorney-in-fact, with power, in the name of the various Secured Party or the
Debtor, to, after the occurrence and during the continuance of an Event of
Default, (i) endorse any note, checks, drafts, money orders or other instruments
of payment (including payments payable under or in respect of any policy of
insurance) in respect of the Collateral that may come into possession of the
Secured Party; (ii) to sign and endorse any financing statement pursuant to the
UCC or any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications and
notices in connection with accounts, and other documents relating to the
Collateral; (iii) to pay or discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on or threatened against the
Collateral; (iv) to demand, collect, receipt for, compromise,

Page 16

--------------------------------------------------------------------------------



 

 

 

 

 

settle and sue for monies due in respect of the Collateral; (v) to transfer any
Intellectual Property or provide licenses respecting any Intellectual Property;
and (vi) generally, at the option of the Secured Party, and at the expense of
the Debtor, at any time, or from time to time, to execute and deliver any and
all documents and instruments and to do all acts and things which the Secured
Party deem necessary to protect, preserve and realize upon the Collateral and
the Security Interest granted therein in order to effect the intent of this
Agreement and the Notes all as fully and effectually as the Debtor might or
could do; and the Debtor hereby ratifies all that said attorney shall lawfully
do or cause to be done by virtue hereof. This power of attorney is coupled with
an interest and shall be irrevocable for the term of this Agreement and
thereafter as long as any of the Obligations shall be outstanding. The
designation set forth herein shall be deemed to amend and supersede any
inconsistent provision in the Organizational Documents or other documents or
agreements to which the Debtor is subject or to which the Debtor is a party.
Without limiting the generality of the foregoing, after the occurrence and
during the continuance of an Event of Default, each Secured Party is
specifically authorized to execute and file any applications for or instruments
of transfer and assignment of any patents, trademarks, copyrights or other
Intellectual Property with the United States Patent and Trademark Office and the
United States Copyright Office.

 

 

 

 

(b)

On a continuing basis, the Secured Party will make, execute, acknowledge,
deliver, file and record, as the case may be, with the proper filing and
recording agencies in any jurisdiction, including, without limitation, the
jurisdictions indicated on Schedule C attached hereto, all such instruments, and
take all such action as may reasonably be deemed necessary or advisable, to
perfect the Security Interest granted hereunder and otherwise to carry out the
intent and purposes of this Agreement, or for assuring and confirming to the
Secured Party the grant or perfection of a perfected security interest in all
the Collateral under the UCC.

 

 

 

16.

Notices. All notices, requests, demands and other communications hereunder shall
be subject to the notice provision of the Conversion Agreement (as such term is
defined in the New Note).

 

 

 

17.

Other Security. To the extent that the Obligations are now or hereafter secured
by property other than the Collateral or by the guarantee, endorsement or
property of any other person, firm, corporation or other entity, then the
Secured Party shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Party’s rights and
remedies hereunder.

 

 

 

18.

Intentionally Omitted.

Page 17

--------------------------------------------------------------------------------



 

 

 

19.

Miscellaneous.

 

 

 

 

(a)

No course of dealing between the Debtor and the Secured Party, nor any failure
to exercise, nor any delay in exercising, on the part of the Secured Party, any
right, power or privilege hereunder or under the New Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, power or privilege.

 

 

 

 

(a)

All of the rights and remedies of the Secured Party with respect to the
Collateral, whether established hereby or by the New Note or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.

 

 

 

 

(b)

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and is intended to supersede all prior negotiations,
understandings and agreements with respect thereto. Except as specifically set
forth in this Agreement, no provision of this Agreement may be modified or
amended except by a written agreement specifically referring to this Agreement
and signed by the parties hereto.

 

 

 

 

(c)

In the event any provision of this Agreement is held to be invalid, prohibited
or unenforceable in any jurisdiction for any reason, unless such provision is
narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable. If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.

 

 

 

 

(d)

No waiver of any breach or default or any right under this Agreement shall be
considered valid unless in writing and signed by the party giving such waiver,
and no such waiver shall be deemed a waiver of any subsequent breach or default
or right, whether of the same or similar nature or otherwise.

 

 

 

 

(e)

This Agreement shall be binding upon and inure to the benefit of each party
hereto and its successors and assigns.

 

 

 

 

(f)

Each party shall take such further action and execute and deliver such further
documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

 

 

 

 

(g)

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced

Page 18

--------------------------------------------------------------------------------



 

 

 

 

 

in accordance with the internal laws of the State of Nevada, without regard to
the principles of conflicts of law thereof. The Debtor agrees that all
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and the New Note (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, partners, members, employees or agents) shall be commenced
exclusively in the state courts sitting in the County of Nevada. The Debtor
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the County of Nevada for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such proceeding is improper. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby. If any
party shall commence a proceeding to enforce any provisions of this Agreement,
then the prevailing party in such proceeding shall be reimbursed by the other
party for its reasonable attorney’s fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such proceeding.

 

 

 

 

(h)

This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and, all of which taken together
shall constitute one and the same Agreement. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were the original thereof.

 

 

 

 

(i)

The Debtor shall jointly and severally be liable for the obligations of the
Debtor to the Secured Party hereunder.

 

 

 

 

(j)

Upon a favorable final judgment in favor of the Secured Party, the Debtor shall
indemnify, reimburse and hold harmless the Secured Party and their respective
partners, members, shareholders, officers, directors, employees and agents
(collectively, “Indemnitees”) from and against any and all losses, claims,
liabilities, damages, penalties, suits, costs and expenses, of any kind or
nature, (including fees relating to the cost of investigating and defending any
of the foregoing) imposed on, incurred by or asserted against such Indemnitee in
any way related to or arising from or alleged to arise from this Agreement or
the Collateral, except any such losses, claims, liabilities, damages, penalties,
suits,

Page 19

--------------------------------------------------------------------------------



 

 

 

 

 

costs and expenses which result from the gross negligence or willful misconduct
of the Indemnitee as determined by a final, nonappealable decision of a court of
competent jurisdiction. This indemnification provision is in addition to, and
not in limitation of, any other indemnification provision in the New Note, the
Conversion Agreement (as such term is defined in the New Note) or any other
agreement, instrument or other document executed or delivered in connection
herewith or therewith.

 

 

 

 

(k)

Nothing in this Agreement shall be construed to subject the Secured Party to
liability as a partner in the Debtor that is a partnership or as a member in the
Debtor that is a limited liability company, nor the Secured Party be deemed to
have assumed any obligations under any partnership agreement or limited
liability company agreement, as applicable, of the Debtor or otherwise, unless
and until the Secured Party exercises its right to be substituted for the Debtor
as a partner or member, as applicable, pursuant hereto.

 

 

 

 

(l)

To the extent that the grant of the security interest in the Collateral and the
enforcement of the terms hereof require the consent, approval or action of any
partner or member, as applicable, of the Debtor or any direct or indirect
subsidiary of the Debtor or compliance with any provisions of any of the
Organizational Documents, the Debtor hereby grant such consent and approval and
waive any such noncompliance with the terms of said documents.

Page 20

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.

ACTIGA CORPORATION

 

 

--------------------------------------------------------------------------------

 

By:

 

Title:

 

Page 21

--------------------------------------------------------------------------------



[SIGNATURE PAGE OF HOLDERS TO ACTIGA CORPORATION]

 

 

 

Name of Investing Entity:

 

Alma Bailante Real Estate Inc.

 

 

--------------------------------------------------------------------------------

 

 

 

Signature of Authorized Signatory of Investing entity:

 

 

--------------------------------------------------------------------------------

 

 

 

Name of Authorized Signatory:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Title of Authorized Signatory:

 

 

 

 

--------------------------------------------------------------------------------

Page 22

--------------------------------------------------------------------------------



SCHEDULE I

CLAIMS

Given our inability to pay vendors, we have received and we believe we will
continue to receive written and verbal claims regarding our Collateral or our
use of our Collateral which may violate the rights of any third party.

Given our in ability to pay owed payroll to our employees, we have been and we
will continue to be requested to appear in front of the California Labor
Department and other parties.

Page 23

--------------------------------------------------------------------------------